11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Richard Donnell Taylor
            Appellant
Vs.                  No. 11-05-00027-CV – Appeal from Harris County
Ron Mock
            Appellee
 
            Richard Donnell Taylor appeals from the trial court’s dismissal of his cause of action for
want of prosecution.  We dismiss the appeal.
            Appellant did not file an affidavit of inability to pay costs when he perfected this appeal. 
TEX.R.APP.P. 20.1.  Appellant has failed to file in this court the required filing fee.  TEX.R.APP.P.
5.  Although he has been notified that the clerk’s record has been completed, appellant has failed to
pay for the record. 
            On February 7, 2005, the clerk of this court wrote appellant and informed him that, unless
he paid the required filing fee and provided proof of payment for the clerk’s record by February 22,
2005, the appeal would be dismissed.  TEX.R.APP.P. 37.3(b).  There has been no response to our
February 7 letter.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
March 3, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.